Citation Nr: 0735516	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-25 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1996 to May 1999.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newington, Connecticut.  

Review of a January 2006 Statement of Accredited 
Representative in Appealed Case shows that claims for 
entitlement to service connection for hemorrhoids and anal 
fissure were essentially raised.  As these issues have yet to 
be developed for appellate review they are referred to the RO 
for initial development and adjudication.


FINDING OF FACT

It is not clinically shown that the veteran currently has a 
skin disorder, a left knee disorder, or a stomach disorder.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

2.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.304.


3.  A stomach disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in November 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant in November 2004 of the need to 
submit all pertinent evidence in his possession.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.


In the present appeal, the veteran was provided with notice, 
cited above, which notified him of what type of information 
and evidence was needed to substantiate his claims for 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish disability 
ratings and effective dates.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, the veteran was repeatedly 
informed of the need to submit evidence which would show 
entitlement to service connection.

Factual Background

At his February 1996 service enlistment examination none of 
the veteran's currently claimed disorders were mentioned.  He 
complained of left knee pain in June and July 1996; strained 
left "ITB" [iliotibial band] strain was diagnosed.  
Hemorrhoids and acute anal fissure were diagnosed in October 
1998.  A May 2004 Army National Guard examination report 
notes the presence of buttock scars.  The report did not 
reference the presence of either symptomatology or diagnoses 
concerning any of the veteran's claimed three disorders.  

Of record are post-service private medical records.  January 
2002 radiology consultation reports noted clinical histories 
of Crohn's disease with cutaneous fistula, anal fistula, and 
diarrhea.  No significant skin lesions were shown in July 
2002.  The veteran underwent an internal and external anal 
fistulotomy in December 2002.  A March 2003 endoscopic report 
noted that colon polyp and bilateral perirectal abcess was 
indicated.

In testimony offered in the course of a September 2005 local 
hearing conducted at the RO the veteran claimed to have 
incurred during his military service a skin condition which 
affected his knuckles and thumbs.  See page 10 of hearing 
transcript (transcript).  He added that he injured his left 
knee during basic training.  See page 14 of transcript.  The 
veteran also testified that he had Crohn's disease, and that 
this essentially constituted his claimed stomach disorder.  
See page 31 of transcript.  

Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. ? 3.303(a).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1996 to May 1999.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newington, Connecticut.  

Review of a January 2006 Statement of Accredited 
Representative in Appealed Case shows that claims for 
entitlement to service connection for hemorrhoids and anal 
fissure were essentially raised.  As these issues have yet to 
be developed for appellate review they are referred to the RO 
for initial development and adjudication.


FINDING OF FACT

It is not clinically shown that the veteran currently has a 
skin disorder, a left knee disorder, or a stomach disorder.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

2.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.304.


3.  A stomach disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in November 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant in November 2004 of the need to 
submit all pertinent evidence in his possession.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.


In the present appeal, the veteran was provided with notice, 
cited above, which notified him of what type of information 
and evidence was needed to substantiate his claims for 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish disability 
ratings and effective dates.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, the veteran was repeatedly 
informed of the need to submit evidence which would show 
entitlement to service connection.

Factual Background

At his February 1996 service enlistment examination none of 
the veteran's currently claimed disorders were mentioned.  He 
complained of left knee pain in June and July 1996; strained 
left "ITB" [iliotibial band] strain was diagnosed.  
Hemorrhoids and acute anal fissure were diagnosed in October 
1998.  A May 2004 Army National Guard examination report 
notes the presence of buttock scars.  The report did not 
reference the presence of either symptomatology or diagnoses 
concerning any of the veteran's claimed three disorders.  

Of record are post-service private medical records.  January 
2002 radiology consultation reports noted clinical histories 
of Crohn's disease with cutaneous fistula, anal fistula, and 
diarrhea.  No significant skin lesions were shown in July 
2002.  The veteran underwent an internal and external anal 
fistulotomy in December 2002.  A March 2003 endoscopic report 
noted that colon polyp and bilateral perirectal abcess was 
indicated.

In testimony offered in the course of a September 2005 local 
hearing conducted at the RO the veteran claimed to have 
incurred during his military service a skin condition which 
affected his knuckles and thumbs.  See page 10 of hearing 
transcript (transcript).  He added that he injured his left 
knee during basic training.  See page 14 of transcript.  The 
veteran also testified that he had Crohn's disease, and that 
this essentially constituted his claimed stomach disorder.  
See page 31 of transcript.  

Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. ? 3.303(a).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own medical determinations 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.


Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, while the veteran had some acute episodes of 
diagnosed left knee strain during his active military 
service, no left knee-related disorder was noted either in 
the course of a May 2004 Army Reserve examination or at any 
time following his 1999 separation from active service.  
Further, the medical records on file dated since May 1999 
make no mention of a current diagnosis of a skin disorder, 
left knee disorder, or stomach disorder. The veteran has 
received treatment for suspected Crohn's disease, which was 
not found. In any case, he has said that symptoms of this 
condition began after his period of active duty. In the 
absence of proof of a present disability, there cannot be a 
valid claim [of service connection].  Hickson, supra.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran was advised that to establish service connection for 
a claimed disability, he must show that he has such 
disability.  See November 2004 letter.  He has not submitted 
any evidence of a current diagnosis of any of his three 
claimed disorders which is related to service.  Hence, these 
claims must be denied.

At best, the Board is left with the veteran's lay allegations 
that he has these disorders.  As a layperson, however, the 
veteran is not competent to establish by his own opinion that 
he has either disorders of the skin, left knee, or stomach 
which are related to service.  Espiritu.  

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as there is nothing of record to suggest that 
the claimed conditions had their onset in or are otherwise 
related to service.

Inasmuch as a preponderance of the evidence is against the 
claims of entitlement to service connection, the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to the issue on appeal is not for application.  38 
U.S.C.A. § 5107(b); Gilbert.


ORDER

Service connection for a skin disorder, left knee disorder, 
and stomach disorder is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


